Citation Nr: 0719626	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-29 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for Crohn's disease.

5.  Entitlement to service connection for peripheral 
neuropathy of the hands and feet, claimed as tingling in the 
hands and feet.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

7.  Entitlement to an initial compensable disability rating 
for the residuals of a hip fracture, the side is still to be 
determined. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran has verified active military service from October 
1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That rating decision denied service connection 
and reopening of the veteran's previously denied claims.  A 
January 2004 rating decision granted service connection for 
the residuals of a left hip fracture.  However, an August 
2005 rating decision addressed the rating of a service-
connected residuals of a right hip fracture.  Based on the 
rating documents, and examination reports of record, it is 
entirely uncertain to which side there was a hip injury. 
Accordingly, the Board has phrased the issue as above.  

In May 2006, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The Board is reopening the veteran's claim for service 
connection for PTSD.  All of the remaining issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in October 1994 
on the basis that there was no diagnosis of PTSD.  The 
veteran was notified of this decision that same month, but 
did not file an appeal. 

2.  The evidence received subsequent to the October 1994 RO 
rating decision includes recent VA outpatient treatment 
records containing current diagnoses of PTSD; this raises a 
reasonable possibility of substantiating the claim for 
service connection.


CONCLUSIONS OF LAW

1.  The October 1994 decision of the RO denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (1994).

2.  The evidence received since the October 1994 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim for service connection for PTSD and 
remanding the claim for additional development.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

The United States Court of Veterans Appeals (Court) has held 
that "[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304 (2006).  

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed in-service stressor actually 
occurred is required for him to prevail.  See Cohen v. Brown, 
10 Vet. App. 128, (1997); Moreau, 9 Vet. App. at 394-95; 
Doran v. Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, supra.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

The RO denied the veteran's claim for service connection for 
PTSD in an October 1994 rating decision and notified the 
veteran of the decision that same month.  The veteran did not 
file an appeal and the RO decision became final. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (1994).

The veteran filed to reopen his claim for service connection 
for PTSD in January 2003.  The applicable regulations 
specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2006).

In this case, the evidence submitted since the October 1994 
RO rating decision includes recent VA medical treatment 
records.  Specifically, records dated in October 2004 and 
January 2005 reveal diagnoses of PTSD.  The Board concludes 
that this evidence is new, because it was not of record at 
the time of the October 1994 rating decision.  This evidence 
is also "material."  Specifically, this evidence shows a 
current diagnosis of PTSD, which was absent at the time of 
the prior rating decision.  The evidence submitted does raise 
a reasonable possibility of substantiating the claim.  
Accordingly, the veteran's claim for service connection for 
PTSD is reopened.  


ORDER

New and material evidence to reopen a claim of service 
connection for PTSD has been received; to this extent only, 
the appeal is granted.


REMAND

As noted in the introduction section above, the veteran had 
active military in the Army from October 1967 to August 1969.  
A copy of his DD 214 is of record and verifies this service 
along with the fact that he served in Vietnam for 
approximately 11 months.  His military occupational specialty 
was as a cook.  Subsequent to active service, the veteran 
served in the Army Reserve and the Arkansas Army National 
Guard.  Copies of some records have been obtained which 
confirm that the veteran was a member of the Army Reserve 
from October 1969 to April 1973 and of the National Guard 
from April 1973 to an unverified end date.  There are some 
National Guard medical records dated in 1977 in the claims 
file.  

Review of the claims file shows a failure with respect to 
obtaining the veteran's service records.  The Board finds 
that the first request physically in the claims file for the 
veteran's service medical records is contained on a VA Form 
21-3101.  However, this request is for the wrong veteran.  
Additional requests were made to the National Personnel 
Records Center (NPRC) in May 1994 and July 1994.  No service 
medical records were provided and NPRC requested additional 
information to obtain specific clinical records without 
providing any explanation for the absence of the veteran's 
service medical records.  The service department did inform 
the RO that if the veteran had received inpatient treatment 
in service, the hospital's name and other information should 
be provided for a clinical records search to be done.  The RO 
informed the veteran of this in August 1994 and asked him to 
provide the requested information.  A response was not 
received.  In August 2000, another request for the veteran's 
service medical records was made to NPRC.  The request 
included the veteran's name, service number, and dates of 
service.  NPRC inexplicably replied that they "cannot 
identify a record based on the information furnished" and 
that the RO should submit a completed NA Form 13075.  The RO 
sent the veteran a blank copy of the form to fill out in July 
2001.  The veteran did not return a completed form.  On 
remand, the RO will need the veteran's assistance in order to 
help him with the development of his claims.  The veteran is 
hereby informed that the Court has stated that VA's duty to 
assist "is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 ( 1991).  

In February 2003, the RO received a response from NPRC with 
respect to a request for the veteran's service personnel 
records in relation to his PTSD claim.  Again the response 
was "cannot identify a record based on the information 
furnished."  Then out of the blue, a January 2004 RO rating 
decision granted service connection for the residuals of a 
left hip fracture.  The rating decision specifically 
referenced a National Guard medical record dated August 2, 
1983 which apparently showed that the veteran fell and 
incurred a "nondisplaced fracture of the right ischium."  
The narrative referred to an injury to the right hip, while 
the issues stated referred to the left hip.  Moreover, the 
rating decision set the effective date of service connection 
as "July 25, 2003 (the date your National Guard Records were 
received by the VA)."  The Board has reviewed the entire 
claims file, both volumes, and does not find the records 
referred to by the RO in this rating decision.  At the 
appropriate place in the claims file coincident with where 
records received in July 2003 should be, there is only a 
single page statement from the veteran's representative.  The 
veteran's service medical records and service personnel 
records from his period of active service from October 1967 
to August 1969 are not of record in the claims file and there 
does not appear to be any adequate explanation as to why they 
have not been obtained by the RO, or produced by the 
appropriate depository of military records.  

Based on the scant evidence of record, the Board observes 
that, after active service, the veteran served in the Army 
Reserves from 1969 to 1973 and that he served in the Arkansas 
National Guard from 1973 to an unverified end date.  The 
Board strongly suspects that the veteran's records, including 
his active duty records, were transferred to the Reserves and 
the National Guard as the veteran became affiliated with each 
form of service.  Accordingly, the NPRC might not have had 
physical custody of the records at the time that VA made the 
requests for the records.  Since the veteran's service 
medical records and service personnel records are critical to 
his claims for service connection, additional development 
must be undertaken to obtain these records.

With respect to the rating for the veteran's service-
connected hip disability, the lack of service medical records 
in the claims file completely frustrates the rating of the 
veteran's disability.  As noted above, a January 2004 RO 
rating decision granted service connection for the residuals 
of a left hip fracture.  The rating decision specifically 
referenced a National Guard medical record dated August 2, 
1983 which apparently showed that the veteran fell and 
incurred a "nondisplaced fracture of the right ischium."  
The rating decision also set the effective date of service 
connection as "July 25, 2003 (the date your National Guard 
Records were received by the VA)."  As stated above, the 
service medical records referred to in this rating decision 
are not of record.  Moreover, the narrative of the rating 
decision referred to an injury to the right hip, while the 
issues stated referred to the left hip.  Subsequently, the 
August 2005 rating decision arbitrarily changed the 
description to right hip.  Without the 2003 service medical 
records referenced, the Board is uncertain which hip is 
service-connected.  To complicate matters a VA Compensation 
and Pension examination was conducted in October 2005.  The 
physician indicated a history of fracture of the right iliac 
wing and proceeded to examine the right hip for disability 
purposes.  However, the accompanying x-ray examination report 
indicates that x-ray examination of both hips was conducted.  
The examining radiologist's impression was that there were no 
abnormalities with the exception of "probably separate 
ossification of the left upper acetabular area."  This 
evidence tends to support that the left hip was indeed the 
one injured during National Guard service, not the right hip.  
Again it is completely impossible to ascertain which hip 
warranted service connection, if any, because of the service 
medical records referred to are missing from the record.  

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  

With respect to the veteran's claim for "tingling in the 
hands and feet," the Board notes that the evidence does 
reveal that the veteran served in Vietnam.  As such, the 
veteran's claim appears to involve a claim for service 
connection for peripheral neuropathy.  He has not been 
accorded a Compensation and Pension examination with respect 
to this disability.  This should be done.  

Finally, the veteran claims entitlement to service connection 
for PTSD.  He has been very vague with his reported stressors 
in the past, especially with respect to the dates of the 
alleged stressors.  Additional development should be 
undertaken to attempt to verify the stressors alleged by the 
veteran.  

In addition, it is noted that the veteran receives medical 
care through VA.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Moreover, VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(c) (2006).  Accordingly, the RO should 
request VA clinical records pertaining to the veteran that 
are dated from April 2005 to the present and associate them 
with the claims folder.

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Finally, the Board notes that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  It 
does not appear, however, that the administrative decision 
and the records upon which SSA relied in reaching its 
decision have been associated with the veteran's claims file.  
The Court has held that VA's duty to assist encompasses 
obtaining medical records that supported an SSA award of 
disability benefits.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-70 (1992).  Those records should be requested, 
and associated with the veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he provide the following:

*	The complete dates of his Army 
Reserve and National Guard service 
along with complete identification 
of the units served with and their 
location.

*	Copies of all service records in 
his possession including Active 
Duty, Reserve, and National Guard 
service medical and personnel 
records.  He should also submit a 
copy of all discharge papers in 
his possession.

2.  Request a complete copy of all of 
the veteran's Active Duty, Reserve, and 
National Guard service medical and 
personnel records.  Make the request 
to:  NPRC, Army Reserve Personnel 
Center, and the Arkansas National 
Guard.  Include in the request the 
veteran's name, service number, and his 
social security number.  Request 
specific narrative explanations be made 
if the veteran's service medical 
records and service personnel records 
are not available.  Document all 
efforts to obtain the veteran's service 
medical records and service personnel 
records and ensure adequate explanation 
if the records are unavailable.

3.  Undertake a search to ascertain if 
the service records referred to in the 
January 2004 rating decision are 
contained in an additional file, or 
temporary file, which has become 
separated from the claims file.  If 
such a file is found ensure the 
contents are properly added to the 
claims file.  Document the actions 
taken.  

4.  The RO should obtain VA medical 
treatment records that are dated from 
April 2005 to the present and associate 
them with the claims file.  

5.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

6.  The veteran should be asked to 
submit another statement containing as 
much detail as possible regarding the 
stressors to which he claims he was 
exposed during service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the specific 
dates, places, detailed descriptions of 
the events, his service units in 
Vietnam, duty assignments and the names 
and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.

7.  After the above, if the RO determines 
that sufficient information has been 
provided to submit a stressor verification 
request, review the file and prepare a 
summary of all the claimed stressors.  
Specifically, undertake any necessary 
development to attempt to verify the 
veteran's claimed stressors.  This 
verification may include forwarding the 
summary of stressors and all associated 
documents to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
for information which might corroborate 
the veteran's alleged stressors.  Make a 
specific determination as to whether the 
veteran engaged in combat with the enemy.  

8.  The veteran should be scheduled for 
an examination for psychiatric disorders.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination and the examiner must be 
informed as to which stressor or 
stressors have been verified.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are different 
psychiatric disorders than PTSD, the 
examiner should reconcile the diagnoses.  
If a diagnosis of PTSD is appropriate, 
the examiner should specify if the 
verified stressor(s) were sufficient to 
cause the PTSD.  Any psychological 
testing which the examiner feels would be 
helpful should to be accomplished.

9.  The veteran should be scheduled for 
the appropriate examination for peripheral 
neuropathy.  The report of examination 
should include a detailed account of all 
manifestations of complaints of "tingling 
in the hands and feet" found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate, if possible, a 
diagnosis for the veteran's symptoms.  
Specifically, are the veteran's symptoms 
peripheral neuropathy related to Agent 
Orange exposure during service?  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

10.  Following the above, readjudicate the 
veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued and 
the veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


